TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 11, 2019



                                     NO. 03-18-00757-CR


                             Stephen Edward Galanffy, Appellant

                                                v.

                                 The State of Texas, Appellee




          APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment adjudicating guilt entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment adjudicating guilt. Therefore, the Court affirms the trial court’s

judgment adjudicating guilt.     Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.